Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 27 April 2022.  Claims 1, 3-5, 8-12, 14-16, and 19-23 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1, 3-5, 8-12, 14-16, and 19-23 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Wendt et al. (US. Pub. No. 20190324474 A1) teaches a mobile robotic device receives point cloud data corresponding to an internal space of a facility and processes the data to generate a map of the facility that enables the mobile robotic device to move within the internal space. The processing of the point cloud data includes segmentation of the data into planar primitives that are identified as ceiling, floor, or wall primitives. Openings in the wall primitives are identified as doors or occlusions. Viewpoints for the processed planar primitives are generated and a complex cell data structure is generated with vertices representing faces of the structure and edges representing walls. After an energy minimization of the complex cell structure is performed, adjacent regions of space are evaluated for merger and a map of the internal space is generated. The mobile robotic device moves through the internal space of the facility with reference to the map.
Further, Park (KR 100187252 B1) teaches a traveling control apparatus and method for robots that vertically align the robot to the wall at the beginning of the operation, the method comprising: driving means for moving the robot and detecting the traveling distance of the robot moved by the driving means; Travel distance detection means, direction angle detection means for detecting a change in travel direction of the robot moved by the drive means, travel distance data detected by the travel distance detection means and travel detected by the direction angle detection means. Control means for controlling the driving means to calculate the current position by receiving the direction data, and the robot to travel to the target point, and obstacle detection for detecting the shortest distance to the wall surface by scanning the front 180 ° the robot travels Means that the robot is aligned vertically with the wall using the shortest distance to the wall. The current position can improve the working efficiency by accurately identified.
Further, Lian et al. (CN 108416785 A) teaches a topology dividing method and device for an enclosed space, the method comprising: obtaining the to-be-processed sealed space of the target point cloud data by density projection and feature value for extracting the target point cloud data in accordance with surface features of the point cloud data; in accordance with the wall feature of point cloud data in three dimensions to a two-dimensional projection of the data projection after rasterizing processing, obtained by extracting a plurality of line segments, through iterative clustering method for clustering processing of multiple line segments to obtain the closed space to be processing the outline; point clustering method based on outline using multiple direction scanning the grid outline in the clustering process, obtaining the topology of processing closed space dividing FIG. the method improves the accuracy of topological segmentation, capable of sealing space to be processed effectively divided, to release the existing topology segmentation method error rate, cannot be effectively divided, cannot determine any one position in space topological space is solved.
Further, Li (CN 108332660 A) teaches a robot in three-dimensional scanning system and scanning method, the system comprises: a precise position processor, for one or more paper picture determining a shot object, a movement control module comprises at least one wheel. for one or more paper photo control the wheel move accurate position to the processor determines from the current position to one or more photographs of the alternate shooting object; one or more cameras for photographing the object so as to scan the depth sensor for creating a point cloud of the object, wherein the processor is further configured to one or more pictures of the shot object with cloud merging and processing to generate image object after rendering, self-learning module, for real-time self-viewing scanning quality of image and self-checking object after rendering. The invention has high scanning efficiency, low cost, good real time performance, high scanning quality, which can be widely applied to the technical field of imaging and scanning.
In regards to independent claims 1 and 9, Wendt et al., Park, Lian et al. and Li, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(With regard to claim 1 and a map construction method)

generating n perpendicular lines at an equal interval on a straight line in a current direction by a preset step size, wherein n is a positive integer;
calculating a quantity of the point cloud data falling onto each of the perpendicular lines;
determining the perpendicular line with a largest quantity of point cloud data as a longest point cloud line segment in the current direction; and
calculating a length of a point cloud line segment according to a distance among the point cloud data on the perpendicular line.


(With regard to claim 9 and a robot)

generating n perpendicular lines at an equal interval on a straight line in a current direction by a preset step size, wherein n is a positive integer;
calculating a quantity of the point cloud data falling onto each one of the perpendicular lines;
determining the perpendicular line with a largest quantity of point cloud data as a longest point cloud line segment in the current direction; and
calculating a length of a point cloud line segment according to a distance among the point cloud data on the perpendicular line. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666